Citation Nr: 0115900	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The RO granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation, effective September 16, 1998.  The veteran then 
perfected an appeal of this issue.

In the same February 1999 rating decision, the RO also 
granted entitlement to service connection for a sebaceous 
cyst (rated at zero percent) and denied entitlement to 
service connection for a skin condition, exposure to Agent 
Orange, radicular syndrome of the upper extremities, and 
actinic keratosis/seborrheic dermatitis.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
or substantive appeal as to these issues.  Accordingly, they 
are not within the Board's jurisdiction at this time and will 
be discussed no further herein.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991).  

The veteran's April 1999 notice of disagreement and April 
2000 substantive appeal (VA Form 9) strongly suggest a claim 
for entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability.  38 C.F.R. § 4.16 (2000).  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. PTSD has been shown to cause no more than occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to appropriate symptoms.  

3. PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial evaluation of no more than 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1996 VA diagnosed the veteran with PTSD.  
Clinical treatment records note he was abusive to his spouse 
and children, both verbally and physically.  

February 1997 progress notes from VA demonstrate a quick-
tempered veteran routinely "blowing up" as often as three 
times a day, and at least as often as once a week.  The 
examiner noted the possibility of "intermittent explosive 
personality" requiring anger management.  The veteran stated 
he could not remember his children's birthdates and could 
only sleep four hours per night.  His spouse added that he 
makes fighting and kicking motions in his sleep, which he 
does not remember after awaking.  

In February 1997, the veteran also reported a good appetite, 
and his spouse said he faithfully takes his diabetes 
medication.  He had no suicidal or homicidal ideations, 
appeared neatly dressed, and was alert and oriented.  

The veteran applied for entitlement to service connection of 
PTSD in September 1998.  

A January 1999 VA special psychiatric examination report 
shows the veteran described engaging in combat during active 
service in Vietnam, where he was a gunner on an armored 
vehicle.  He reported difficulty sleeping, as well as 
experiencing nightmares of incidents in Vietnam, which 
involved witnessing his armored vehicle crush live enemy 
soldiers.    

The veteran related to the examiner that he remains idle 
during the day and has no social involvement.  He said he 
threw away all items he had kept from active service, 
including his medals, because they reminded him of the 
horrors he witnessed.  To avoid violence altogether, he did 
not watch television.  He apparently kept a loaded pistol in 
his closet, but stated he didn't have the courage to commit 
suicide.  

According to the VA examiner, the veteran attended group 
therapy three times in 1998, but it caused even more 
flashbacks and disturbed thoughts.  On objective examination, 
he appeared mildly agitated and depressed, yet he was 
cooperative, and his thoughts were organized.  No delusions 
or hallucinations were noted, and affect was considered 
appropriate by the examiner.  

The January 1999 VA examiner included an evaluation of the 
veteran's intelligence, which revealed the presence of mental 
retardation, resulting in an opinion that he is not competent 
to manage his funds.  A review of the service medical records 
and medical history also revealed the veteran is illiterate. 

The January 1999 VA examiner also diagnosed PTSD, assigning a 
GAF (global assessment of functioning) rating of 40.  He 
opined that a reasonable breakdown of the causative factors 
might be 50 percent Vietnam-related and 50 percent related to 
non-military events.  He noted the veteran's GAF score of 40 
was assessed on the basis of PTSD, without regard to mental 
retardation. 

VA examination in January 1999 raised the issue of the 
veteran's competency managing his funds.  In his April 1999 
notice of disagreement, the veteran waived the RO's proposed 
incompetency rating and requested his spouse be appointed 
representative payee for VA benefits.  Notwithstanding, the 
RO issued an incompetency rating the following month, and 
appointed the spouse as the veteran's manager of VA benefits.   

In February 1999, the RO issued a rating decision granting 
entitlement to service connection for PTSD.  A 50 percent 
evaluation was assigned, effective September 16, 1998. 

In his notice of disagreement, dated in April 1999, the 
veteran stated that he had not worked for over four years; 
that he had gone through depression and serious mood 
problems; that he had experienced impaired judgment; that he 
had speech problems; and that he had difficulty establishing 
social relationships.  

In his VA Form 9, dated in April 2000, the veteran again 
noted an extended period of unemployment, further adding that 
he experiences hallucinations and delusions three to four 
times per month. 

The representative submitted a statement in September 2000.  
Several weeks later, a report of contact was documented by 
the RO.  In the report, the veteran asked that his PTSD 
evaluation be increased from 50 percent to 60 percent and 
that such an increase, if established, would satisfy his 
claim in full and halt any further appeal of this issue.   

In February 2001, the representative submitted a brief in 
which Johnson v. Brown, 7 Vet. App. 95, 97 (1994) was cited.  
This case provides, in pertinent part, that to establish a 
100 percent rating of a psychiatric disorder under Diagnostic 
Codes 9400 to 9411, only one of the three criteria in 38 
C.F.R. § 4.132 must be met, as each are an independent bases 
for a 100 percent evaluation.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  
Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF (global assessment of functioning) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed. 1994)] (DSM-IV).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); also cited in Richard v. Brown, 9 Vet. 
App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.



Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2000).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).  


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   Specifically, the 
record shows the RO scheduled the veteran for a VA 
examination, which he attended in January 1999; the report 
from that examination is comprehensive insofar as it 
sufficiently addresses the issue relevant to the claim.  

In October 1998, the RO provided a development letter and 
attached a PTSD questionnaire, which was eventually completed 
by the veteran and returned to the RO.  All evidence 
identified by him has been obtained and associated with the 
claims file.
 
The RO considered all relevant evidence in the claims file, 
including the results of the VA examination, and accordingly 
issued a rating decision, followed by a statement of the 
case. These documents and actions specifically notified the 
veteran of what is required to substantiate his claim.  
Therefore, the duty to assist, as mandated by the VCAA, has 
been met.
  
The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  VA 
received documents from the veteran perfecting his appeal, as 
well as statements from both his local and national 
representatives. 

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

II. Evaluation of PTSD

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The veteran is currently assigned a 50 percent evaluation for 
his PTSD.  The Board reiterates that such an evaluation is 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

The Board is of the opinion that a preponderance of the 
evidence reflects more than a "reduced reliability" of 
occupational and social functioning.  Rather, the probative 
evidence demonstrates occupational and social impairment in 
most areas far more consistent with the criteria that 
provides for a 70 percent evaluation of PTSD.  38 C.F.R. §§ 
4.3, 4.7, 4.126, 4.130.    





The probative evidence shows deficiencies in work, family 
relations, and mood caused by PTSD symptoms.  Although no 
suicidal ideation was reported during treatment in February 
1997, suicidal ideation since then is evident from his 
statement to the VA examiner that he simply lacked the 
"courage" to use his always-loaded handgun to commit 
suicide.  The veteran's communication was described as 
spontaneous and organized by the VA examiner, but VA PTSD 
treatment records include obscure and irrelevant comments 
regarding his home life and relationship with his spouse.  
38 C.F.R. § 4.130.

Throughout the record, the veteran has maintained that he 
experiences chronic depression, and this is confirmed by the 
January 1999 VA examiner who considered the veteran 
"agitated" and "depressed."  His depression, in turn, 
appears to affect his sleep.  He also lacks the ability to 
cope with any mention of violence to the extent he avoids 
such stimuli, according to the probative evidence of record.  
Id.

The PTSD progress notes from 1996 and 1997 include reports 
from the veteran's spouse complaining of unprovoked 
irritability occurring nearly daily.  The treating physician 
at that time noted the possibility of an explosive 
personality disorder.  Id.

The evidence also suggests the veteran has difficulty 
adapting to stressful circumstances.  He once reported that 
he and his wife owned a small business; it failed essentially 
because he could not deal with the general public on a 
frequent basis.  Even with respect to his treatment for PTSD, 
he stopped attending group therapy sessions, as he stated 
that the setting only exacerbated his symptoms.  Id.

In further support of an evaluation of 70 percent for PTSD is 
the GAF score assessed by the January 1999 VA examiner.  He 
assigned a GAF score of only 40, which is consistent with 
either some impairment in reality testing or communication or 
major impairment in several areas, such as work, school, 
family relations, judgment, thinking, or mood.  

In this case, the latter basis is consistent with the 
evidence of record, because the clinical portrait of the 
veteran reflects a depressed individual with no friends, 
someone who neglects his family and is unable to work.  See 
DSM-IV.  It is important to again note that the examiner 
excluded the effects of mental retardation in assessing the 
GAF score.  

While there are also significant limitations in thinking and 
judgment, they are likely due, in large part, to his 
diagnosed mental retardation, according to the examiner.  
38 C.F.R. § 4.127 (2000).  In any case, these deficiencies 
can not be reasonably attributed primarily to his PTSD, such 
that no further discussion in this regard is warranted, 
especially since the above-stated findings are sufficiently 
characteristic to identify the disease and the disability 
therefrom.  38 C.F.R. § 4.21 (2000).   

In a September 2000 report of contact, the veteran stated 
that an increase to 60 percent would satisfy his claim in 
full.  In this case, an evaluation of 70 percent is warranted 
for PTSD (60 percent is not an available rating), suggesting 
the Board's adjudicative duty has been fulfilled.  Hamilton 
v. Brown, 4 Vet. App. 544 (1993).  However, the report of 
contact does not satisfactorily withdraw his substantive 
appeal because any notice of withdrawal must be in writing.  
38 C.F.R. § 20.204(b) (2000).

A "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the representative's submission after the report of 
contact, cites Johnson v. Brown, supra, which specifically 
addresses an evaluation up to 100 percent, clearly showing an 
intent to appeal up to the maximum available rating.  The 
Board will thus consider whether an evaluation in excess of 
70 percent is warranted in the present claim.  

The Board first notes that Johnson v. Brown is inapplicable 
to the case at hand.  The entire adjudicative period in 
question falls well after the November 7, 1996 revision of 
the criteria for mental disorders.  In fact, the case 
discusses the application of 38 C.F.R. § 4.132, which has 
since been removed from the regulations.  
After November 7, 1996, there has been no change in the law 
during the appeals process to warrant any Karnas 
consideration.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A 100 percent rating is warranted for total occupational and 
social impairment.  Taking the subjective complaints of the 
veteran as true, the probative evidence does not show that he 
suffers from total occupational and social impairment: Not 
until his VA Form 9 did he complain of hallucinations and 
delusions.  Even then, he indicated they occurred only "3 to 
4 times per month," and this is not persistent.  38 C.F.R. 
§ 4.130.  

Although he is abusive to his family, there is no evidence of 
persistent danger of hurting himself or others.  There is no 
indication he is intermittently unable to perform activities 
of daily living.  The only evidence regarding his hygiene is 
the VA examination, in which he appeared plainly dressed with 
short hair.  No mention was made of poor hygiene.  In a 1997 
treatment note, he is described as "neatly dressed." Id. 

VA examination also noted the veteran was generally oriented 
to time and place.  He admittedly forgets his children's 
birthdates, but he faithfully takes his diabetes medication 
and shows throughout the record that he knows his own name, 
the names of close relatives, and his former occupation, 
including military service.  The nature of his flashbacks, 
which include several family deaths, suggests loss of memory 
is not a concern.  Furthermore, he provided an extensive and 
detailed medical history at his VA examination, and testing 
revealed only moderately diminished short-term memory.  Id.
 
Consequently, an evaluation in excess of 70 percent for PTSD 
is not warranted in this case.  Id.   
 
The veteran has indicated that he is unable to work because 
of his PTSD.  Similarly, he has indicated that his poor 
occupational skills, such as inability to work independently, 
prevent employment.  


The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD disability 
affects his employability in ways not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  If 
anything, the limited evidence in this regard shows he has 
worked a substantial number of years post-service until 1997, 
doing manual labor, as well as opening his own business.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

He has not presented a disability picture so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  Nor does the evidence indicate 
that PTSD has markedly interfered with employment or resulted 
in frequent hospitalizations or inpatient care as to render 
impractical the application of regular schedular standards.  
Referral in this instance is therefore not warranted. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the evidence shows the veteran is 
entitled to an initial evaluation of 70 percent for PTSD, 
effective September 16, 1998, but no greater than 70 percent 
at any point during the adjudicative period, thereby 
obviating a need for "staging" of ratings.  See Fenderson, 
supra.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.   



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals




 

